198 S.W.3d 621 (2006)
STATE ex rel. Jeremiah W. NIXON, Respondent,
v.
Jeffrey SCOTT, Appellant.
No. WD 66198.
Missouri Court of Appeals, Western District.
July 5, 2006.
Motion for Rehearing and/or Transfer Denied August 29, 2006.
Jeffrey L. Scott, Jefferson City, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Paul Harper, Office of Attorney General, Jefferson City, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2006.

ORDER
Jeffrey Scott appeals the circuit court's judgment ordering him to reimburse the state, pursuant to the Missouri Incarceration Reimbursement Act, §§ 217.825-217.841, RSMo 2000, for his cost of care while incarcerated at the Missouri Department of Corrections. We affirm. Rule 84.16(b).